        Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 1 of 27



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Joel Mateo
                                               Case No. 19-cv-70-PB
   v.                                          Opinion No. 2020 DNH 126

University System of New Hampshire and
Frances Canning


                          MEMORANDUM AND ORDER

     Joel Mateo is a former student of the University of New

Hampshire School of Law (“UNH Law”). While there, he was

involved in an alleged on-campus theft, which, if true, is a

violation of UNH Law’s Conduct Code. Rather than confront the

potential violation immediately, Mateo took a leave of absence.

He then waited more than a year before he made a sustained

effort to return to school to face the charge. By that point,

school policy required him to apply again and be readmitted

before he could have a hearing on the Conduct Code violation.

Mateo followed this path and applied for readmission but UNH Law

refused his request. As a result, it also refused to hold a

hearing on the Conduct Code violation.

     Mateo argues in the current action that the University

System of New Hampshire (“USNH”) and Frances Canning, the former

Assistant Dean of Students at UNH Law, violated his right to

procedural due process by failing to accommodate his request for
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 2 of 27



a hearing on the Conduct Code violation. He also presses claims

for intentional infliction of emotional distress (“IIED”),

negligent infliction of emotional distress (“NIED”), negligence,

and breach of contract. Defendants have moved for summary

judgment on all of Mateo’s claims. For the following reasons, I

grant defendants’ motion.



                      I.    STANDARD OF REVIEW

     Summary judgment is appropriate when the record reveals “no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

In this context, a “material fact” is one that has the

“potential to affect the outcome of the suit under the

applicable law.” Cherkaoui v. City of Quincy, 877 F.3d 14, 23

(1st Cir. 2017) (internal quotation marks omitted). A “genuine

dispute” exists if a jury could resolve the disputed fact in the

nonmovant’s favor. Ellis v. Fidelity Mgmt. Tr. Co., 883 F.3d 1,

7 (1st Cir. 2018) (quoting Cherkaoui, 877 F.3d at 23–24).

     The movant bears the initial burden of presenting evidence

that “it believes demonstrate[s] the absence of a genuine issue

of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); accord Flovac, Inc. v. Airvac, Inc., 817 F.3d 849, 853

(1st Cir. 2016). Once the movant has properly presented such

evidence, the burden shifts to the nonmoving party to “designate



                                   2
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 3 of 27



specific facts showing that there is a genuine issue for trial,”

Celotex, 477 U.S. at 324 (internal quotation marks omitted), and

to “demonstrate that a trier of fact could reasonably resolve

that issue in its favor,” Flovac, 817 F.3d at 853 (brackets

omitted) (internal quotation marks omitted). If the nonmovant

fails to adduce such evidence, the motion must be granted. See

id. In considering the evidence presented by either party, all

reasonable inferences are to be drawn in the nonmoving party’s

favor. See Theriault v. Genesis HealthCare LLC, 890 F.3d 342,

348 (1st Cir. 2018).



                           II.   BACKGROUND

A.   Factual Background

     Mateo began his studies at UNH Law in the fall of 2014.

Decl. of Fran Canning (“Canning Decl.”), Ex. 1 to Defs.’ Mot.

for Summ. J. (“Defs.’ Mot.”), Doc. No. 57-2 at 1. Upon

enrolling, Mateo received a copy of the 2014–15 UNH Law Student

Handbook and received a copy of the 2015–16 version in the fall

of 2015. 1 Decl. of Joel Mateo (“Mateo Decl.”), Ex. 5 to Pl.’s


1 Mateo’s initial complaint referred to provisions of the UNH
Student Handbook rather than the UNH Law Student Handbook.
Defendants point out in their motion for summary judgment that
the UNH Student Handbook applies to undergraduate and graduate
students at UNH’s campus in Durham, New Hampshire, whereas the
UNH Law Student Handbook applies to those students who are
enrolled at UNH Law in Concord, New Hampshire. Mateo’s objection
makes no attempt to refute defendants’ argument and extensively
references the UNH Law Student Handbook. I construe Mateo’s


                                   3
       Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 4 of 27



Obj. at 1. 2

     UNH Law’s Conduct Code (the “Code”) is set forth in

Handbook Rule XIII. It applies “to students, faculty and staff

of UNH Law.” UNH Law Student Handbook (2015–16) (“Handbook”),

Rule XIII-1 A(3)(a) at 87. Section F(1)(b) of Rule XIII-1

provides that [a]ny offense involving theft . . . [that] would

be at least a misdemeanor under New Hampshire or United States

law is also a violation [of the Code] if . . . [i]t at least

partially occurs on property used or rented by UNH Law for

nonresidential purposes.” Handbook Rule XIII-1 F(1)(b) at 90.

     The Handbook also spells out UNH Law’s leave of absence

policy, in Rule XI A, which provides in pertinent part as

follows:

     A student who has completed at least one (l) semester of
     full-time enrollment at UNH Law and who is eligible
     academically to continue, may take a leave of absence
     for up to one year from UNH Law. . . . Students who have
     taken a leave of absence for more than one year must
     reapply for admission, with advance standing, through
     the Admission’s [sic] office.

Handbook Rule XI A at 83.



silence on this point as conceding that only the UNH Law Student
Handbook is applicable in this case.

2 Mateo filed his objection and exhibits in hard copy only. The
motion itself and his memorandum of law (collectively Doc. No.
59) have been scanned and are part of the Electronic Case File
(“ECF”), but the exhibits to his objection are available in
paper form only. As such, citations to the exhibits to Mateo’s
objection do not include an ECF number.



                                    4
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 5 of 27



     1.   Events Giving Rise to Mateo’s Potential Conduct Code
          Violation

     On the night of October 31, 2015, a UNH Law student group

hosted a catered on-campus Halloween party. Doc. No. 57-2 at 3.

According to the allegations of two UNH Law students, Mateo

stole four bottles of wine from the Halloween party and, later,

left money in one of the students’ mailboxes to pay for the

wine. Doc. No. 57-2 at 3. Catering staff confirmed that wine had

been stolen from the party. Letters from Centennial Inn Staff,

Ex. 1E to Canning Decl., Doc. No. 57-7 at 2–4. Mateo currently

denies any “knowledge of any wine allegedly taken from the event

. . . .” Pl.’s Answers to Defs.’ Interrogs., Ex. 2 to Defs.’

Mot., Doc. No. 57-16 at 3.

     In the early morning hours of November 1, after allegedly

taking the wine from the party, Mateo pushed his girlfriend,

grabbed her by the throat, and put her in a chokehold. Doc. No.

57-16 at 3–4. Concord Police arrested Mateo, and he later

pleaded guilty to simple assault. Doc. No. 57-16 at 4.

     2.   UNH Law’s Initial Response and Communications about
          the Conduct Code

     Upon learning of the theft and assault allegations, Canning

sent him an email on November 2 that stated:

     In light of allegations of criminal behavior against
     you, based on events that took place on and off the law
     school campus on Saturday, October 31, 2015, you are
     temporarily barred from attending classes and being on
     UNH Law School property until further notice. The Law



                                   5
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 6 of 27



     School Administration will conduct a review of the
     police   report,  related   documents   and   individual
     statements to determine the next steps going forward. We
     will be in touch with you by the end of the week when
     you will meet with Law School Administration.

Email from Canning to Mateo (Nov. 2, 2015, 10:52 AM), Ex. 1D to

Canning Decl., Doc. No. 57-6 at 2. She later explained that she

was acting pursuant to the Dean’s powers under Rule XIII-1 L(1) 3,

which placed Mateo on what I refer to as “suspension.”

     Canning convened the aforementioned meeting with law school

administration on November 5. Doc. No. 57-2 at 3–4. Then-UNH Law

Dean Margaret McCabe and UNH Counsel Karyl Martin also attended.

Meeting Notes, Ex. 1F to Canning Decl., Doc. No. 57-8 at 2. The

parties disagree on what was said during the meeting.

     Canning’s contemporaneous notes state that she “started the

meeting [by] saying that the goal was to find out what

transpired [the previous] weekend, the extent of [Mateo]’s

involvement and what steps [the parties] need[ed] to take going

forward.” Doc. No. 57-8 at 2. She explained that the “authority

for the meeting came from the Conduct Code, [Rule XIII-1 L(1),]

which outlines the ‘Powers of the Dean’ and his ability to




3 Rule XIII-1 L(1) provides in pertinent part that “[n]othing in
these or other rules shall limit the power of UNH Law, through
the Dean or the Dean’s designee, to require the immediate
removal of any person from its premises if, in the sole
discretion of the Dean or designee, such removal is in the best
interests of UNH Law.” Handbook Rule XIII-1 L at 91.



                                   6
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 7 of 27



remove students from the law school campus.” Doc. No. 57-8 at 2.

Mateo admitted to drinking too much and to leaving money to pay

for the wine but did not remember attending the party. Doc. No.

57-8 at 2. According to Canning, she told Mateo that he could

either be required to take a leave of absence pending resolution

of the “issues that led to [his suspension],” or he could take a

leave of absence “on his own volition.” Doc. No. 57-8 at 2. “If

he took a leave on his own, [the administration] would require

that he resolve the Conduct Code charge that [would] be filed

against him before he [would be] considered eligible to return.”

Doc. No. 57-8 at 2. Only the wine theft is mentioned as a

Conduct Code violation; the meeting notes make no mention of the

assault. Although Mateo “was told he could take the evening to

decide which option he would choose[, h]e said he was ready to

decide and wanted to take a leave of absence.” Doc. No. 57-8 at

2.

     In Mateo’s telling, Canning told him that he “could take a

leave of absence . . . or the University would move to expel

[him].” Mateo Dep., Ex. 1 to Defs.’ Reply to Pl.’s Obj., Doc.

No. 61-1 at 4–5. He denies that he was told about any options

for resolving the potential Conduct Code charge during the

meeting. Doc. No. 61-1 at 4.

     Mateo sent Canning an email the following day, in which he

confirmed his mailing address and wrote, “Yesterday we spoke


                                   7
         Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 8 of 27



about a letter you would send me concerning the law school’s

decision. . . . I will require this letter for my records in

upcoming proceedings.” Email from Mateo to Canning (Nov. 6,

2015), Ex. 1G to Canning Decl., Doc. No. 57-9 at 2. Canning

responded that she would send the requested letter. Email from

Canning to Mateo (Nov. 6, 2015), Ex. 1G to Canning Decl., Doc.

No. 57-9 at 2. She provided her contact information and told

Mateo to call or email “if [he] need[ed] anything in the future,

or [had] questions.” Doc. No. 57-9 at 2. She also provided him

with the contact information of an attorney in Concord “who has

done a number of pro bono cases for law students, both in the

courts and through the Conduct Code.” Doc. No. 57-9 at 2. She

offered to contact the attorney to ask if he would represent

Mateo “in the Conduct Code proceeding that is currently not

scheduled.” Doc. No. 57-9 at 2.

        Canning sent Mateo a letter on November 9 confirming his

decision to take a leave of absence. 4 Letter from Canning to

Mateo (Nov. 9, 2015), Ex. 1H to Canning Decl., Doc. No. 57-10

    at 2. The subject line of the letter reads “Withdrawal from JD

Program[;] Conditional Return.” Doc. No. 57-10 at 2. The letter




4 Both sides appear to treat the terms “leave of absence” and
“withdrawal” interchangeably. I will use the term “leave of
absence” to describe Mateo’s departure from the school except
where the evidence suggests that a different term was used.



                                      8
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 9 of 27



“confirms [Mateo’s] voluntary withdrawal from the Juris Doctor

program at [UNH Law] effective November 5, 2015 and the

conditions under which [he] may return.” Doc. No. 57-10 at 2.

The letter placed two conditions on Mateo’s return. First, the

letter stated, “If you decide to request readmission to the JD

program, you must demonstrate readiness to return by providing

documentation from a licensed alcohol treatment provider stating

that the issues that led to your withdrawal have been resolved.”

Doc. No. 57-10 at 2. Next, it explained that “if you submit a

request for return, you will be the subject of a Conduct Code

complaint that must be resolved favorably prior to

matriculation. The complaint involves the theft of four bottles

of wine from the caterer at an on-campus event on October 31,

2015.” Doc. No. 57-10 at 2.

     The letter then specified that the complaint would be based

on UNH Law Academic Rule XIII-1, F(1)(b) (quoted above). Doc.

No. 57-10 at 2. Finally, the letter explained that “ABA

Standards and UNH Law’s Academic Rules (Rule 1 B (7)) require

that students complete the requirements for the JD degree no

later than eighty-four (84) months after commencing the Juris

Doctor degree. This means that if you return, the degree must be

completed by August 2021.” Doc. No. 57-10 at 2.




                                   9
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 10 of 27



     3.   Mateo’s First Readmission Request and Application to
          Suffolk Law School

     Nearly eighteen months passed during which Mateo did not

contact Canning or any other UNH Law official. The first time he

did, was in a May 1, 2017 email, in which he asked Canning if

they could “meet sometime soon to discuss the procedure for

recovering good standing with the law school.” Email from Mateo

to Canning (May 1, 2017, 4:10 PM), Ex. 1J to Canning Decl., Doc.

No. 57-12 at 9. Canning replied on May 5, attaching her November

2015 letter and informing Mateo that “in order . . . to be

eligible to return to the JD program and regain [his] good

standing, [he would] need to resolve the Conduct Code Charge

against [him].” Email from Canning to Mateo (May 5, 2017, 2:19

PM), Ex. 1J to Canning Decl., Doc. No. 57-12 at 9. Canning

provided Mateo with two options: if he was planning to pursue

his JD at another law school, she would “write a letter to

confirm [his] status at [UNH Law]”; or, if Mateo wished to

return to UNH Law, Canning would “need to submit the charge to

[UNH Law’s] Conduct Code Officer and he/she [would] need to

investigate it, make a formal finding and submit it to the

Conduct Code Council for a hearing.” Doc. No. 57-12 at 8–9.

     Mateo replied that he needed a “letter of good standing

from UNH Law” as part of a transfer application to another law

school. Email from Mateo to Canning (May 5, 2017, 3:22 PM), Ex.




                                   10
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 11 of 27



1J to Canning Decl., Doc. No. 57-12 at 8. Canning replied that

Mateo would “need to resolve the Conduct Code issue before [she

could] give [him] a letter of good standing.” Email from Mateo

to Canning (May 5, 2017, 3:54 PM), Ex. 1J to Canning Decl., Doc.

No. 57-12 at 8. She then explained the two types of letters she

could potentially write for him: (1) if he were to resolve the

Conduct Code issue through the Conduct Code process, she would

write him a “letter based on the findings” of that process; or

(2) she could write a letter stating that Mateo was “ineligible

to return until the Conduct Code Charge pending against [him] is

resolved.” Doc. No. 57-12 at 7–8.

     Mateo initially replied that he would like to resolve the

Conduct Code charge. Email from Mateo to Canning (May 5, 2017,

4:31 PM), Ex. 1J to Canning Decl., Doc. No. 57-12 at 7. Later,

however, he sent another email stating that he “would like to

rescind [his] earlier request for a [C]onduct [C]ode hearing”

and instead preferred Canning’s “second option,” namely, that

she write a letter explaining Mateo’s current status at UNH Law.

Email from Mateo to Canning (May 22, 2017, 2:13 PM), Ex. 1J to

Canning Decl., Doc. No. 57-12 at 6–7. Canning sent Mateo an

email providing him with the requested letter. Email from

Canning to Mateo (May 24, 2017, 12:51 PM), Ex. 1J to Canning

Decl., Doc. No. 57-12 at 6. Mateo then asked Canning to send an

original copy of the letter directly to Suffolk University Law


                                   11
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 12 of 27



School (“Suffolk Law”). Email from Mateo to Canning (June 26,

2017, 4:22 PM), Ex. 1J to Canning Decl., Doc. No. 57-12 at 6.

     UNH Law sent the letter Mateo requested on July 13. Letter

from Canning to Suffolk Law (July 13, 2017), Ex. 1K to Canning

Decl., Doc. No. 57-13 at 2. The letter explained Mateo’s

standing at UNH Law as follows:

     Mr. Mateo matriculated in the J.D. program at UNH Law in
     the fall 2014 semester. At the start of his second year,
     during the fall 2015 semester, Mr. Mateo was involved in
     an incident on campus that resulted in a Conduct Code
     Charge being filed against him. As a result of the on-
     campus incident and the pending charge, Mr. Mateo
     decided to take a leave of absence from the J.D. Program.
     He was advised that prior to seeking readmission to the
     program, he would be required to submit to the Conduct
     Code process and resolve the pending charge against him.

     Currently, Mr. Mateo is not in good standing and is
     ineligible to return to the program until the pending
     Conduct Code Charge is resolved.

Doc. No. 57-13 at 2.

     Suffolk Law School rejected Mateo’s application after it

received Canning’s letter. Letter from Suffolk Law to Mateo

(July 27, 2017), Ex. 5B to Mateo Decl. at 1. Mateo contacted the

Suffolk Law Associate Dean of Admissions regarding his rejection

and was informed that “Suffolk Law will not admit applicants who

are not in good standing at a prior law school.” Email from

Suffolk Law Assoc. Dean of Admiss. Matthew D. Gavin to Mateo

(Oct. 25, 2017, 4:39 PM), Ex. 5E to Mateo Decl. at 1.




                                   12
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 13 of 27



     Following his rejection, Mateo sent Canning an email

request that she “submit the pending charge against [him] to the

Conduct Code Officer and begin the procedure.” Email from Mateo

to Canning (Aug. 7, 2017), Ex. 1L to Canning Decl., Doc. No. 57-

14 at 3. Canning replied that UNH Law would “only pursue an

outstanding Conduct Code Charge against a currently matriculated

student” and that if he wished to commence the process, he would

“need to confirm [his] desire to re-enroll in the [J.D.]

program.” Email from Canning to Mateo (Aug. 21, 2017, 4:02 PM),

Ex. 1L to Canning Decl., Doc. No. 57-14 at 2.

     4.   Mateo’s Second Readmission Request and Subsequent
          Reapplication to and Rejection from UNH Law

     After waiting nearly five months to respond to Canning’s

email, Mateo confirmed his “desire to re-enroll in UNH Law’s JD

Program” in an email. Email from Mateo to Canning (Jan. 16,

2018, 3:42 PM), Ex. 1L to Canning Decl., Doc. No. 57-14 at 2. In

her reply, Canning wrote, “It has been over two years since you

withdrew from the JD program. Therefore, we suggest you reapply

with advanced standing through our Admissions Office.” 5 Email

from Canning to Mateo (Jan. 23, 2018), Ex. 1M to Canning Decl.,

Doc. No. 57-15 at 2. She further explained that “if the




5 As noted above, Rule XI A of the Handbook provides that
“Students who have taken a leave of absence for more than one
year must reapply for admission.”



                                   13
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 14 of 27



Admissions team extends an offer of admission to you, we will

initiate the Conduct Code process. If you gain an offer of

admission, and the Conduct Code Charge is resolved in your

favor, you will be eligible to continue in the JD program.” Doc.

No. 57-15 at 2.

     Mateo applied for advanced standing admission to UNH Law

for the Fall 2018 semester. UNH Law Admis. Appl., Ex 3A to Decl.

of Leah Plunkett (“Plunkett Decl.”), Doc. No. 57-18 at 2. UNH

Law rejected his application on June 4. Letter from UNH Law Dir.

of Admiss. Brenda Brooks, Ex. 3C to Plunkett Decl., Doc. No. 57-

20 at 2. In her letter of rejection, Admissions Director Brooks

gave two reasons for the school’s decision. First, Mateo had not

provided documentation from a licensed alcohol treatment

provider stating that the issues for his earlier withdrawal had

been resolved, as was required of him in the letter confirming

his withdrawal. Doc. No. 57-20 at 2. Next, she addressed the

personal essay submitted with Mateo’s application.

     The Admissions Committee found that your personal
     account of the incidents leading up to your voluntary
     withdrawal from UNH Law, while clearly heart-felt [sic],
     was incomplete for readmission purposes. Although you
     provided a personal, historical context for your
     actions, the account failed to fully address any
     continuing commitment to be an attorney or how this
     experience will inform your professional behavior and
     the   exercise   of   sound    judgment   and   personal
     responsibility in the future. The Committee shared
     concerns about your willingness to ask for assistance
     when needed, your motivation to return to law school,
     your ability to adjust back into a rigorous academic


                                   14
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 15 of 27



     program, and acknowledgement        of   and   willingness   to
     confront these challenges.

     As a statement that will later be included in your bar
     application,   this  statement   did  not   demonstrate
     sufficient growth and readiness to return to pursuit of
     a legal career at UNH School of Law.

Doc. No. 57-20 at 2.

     5.   Mateo’s Transfer Admission Application to New England
          Law School | Boston

     Mateo later applied for transfer admission to New England

Law School | Boston (“NE Law”). Mateo Decl. at 6. As part of his

application, he requested that UNH Law send a letter of his

current standing to the NE Law Office of Admissions. Email from

Mateo to Canning (July 9, 2018, 3:37 PM), Ex. 3D to Plunkett

Decl., Doc. No. 57-21 at 4. UNH Law sent a letter to NE Law on

July 18, 2018. Email from Christine Rosseau to Mateo (July 18,

2018), Ex. 3D to Plunkett Decl. Doc. No. 57-21 at 2. Neither

party has provided a copy of this letter.

     NE Law denied Mateo’s transfer application. Email from NE

Law Dir. of Admiss. Michelle C. L’Etoile (July 31, 2018, 11:25),

Ex. 5G to Mateo Decl. at 1.

B.   Litigation History

     Mateo filed this suit in September 2018 in the U.S.

District Court for the District of Massachusetts, alleging

violations of his Fourteenth Amendment right to due process, as

well as common law claims of defamation, NIED, and IIED. Compl.,

Doc. No. 1 at 7–8. Defendants UNH Law and Canning moved for the


                                   15
        Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 16 of 27



suit to be dismissed for lack of personal jurisdiction or, in

the alternative, to dismiss the defamation claim under Federal

Rule of Civil Procedure 12(b)(6) and transfer the remaining

claims to the U.S. District Court for the District of New

Hampshire. Defs.’ Mot. to Dismiss, Doc. No. 9 at 1–2. The court

denied defendants’ motion to dismiss for lack of personal

jurisdiction but granted the motion to dismiss the defamation

claim because Mateo had “fail[ed] to allege that defendants

published statements about Mateo that were false (or that they

were true but sent with actual malice).” Mem. and Order, Doc.

No. 23 at 15. The District of Massachusetts further determined

that New Hampshire was the proper venue for this case and

transferred it to this court. Doc. No. 23 at 18.

     Mateo amended his complaint twice. See First Am. Compl,

Doc. No. 33; Second Am. Compl., Doc. No. 40. Although he never

reasserted his defamation claim, he added claims for negligence

and breach of contract. Doc. No. 40 at 10–14. On February 3,

2020, I denied Mateo’s request to amend his complaint a third

time.

     Defendants now move for summary judgment on all claims.

Doc. No. 57 at 1–2.



                               III. ANALYSIS

     Mateo’s principal claim is that defendants violated his



                                     16
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 17 of 27



Fourteenth Amendment right to due process by refusing to give

him a hearing on the potential Conduct Code complaint. He also

asserts state tort law claims for IIED, NIED, and negligence.

Finally, he alleges that defendants breached his contract with

UNH Law by failing to comply with the Code of Conduct. As I

explain below, Mateo cannot possibly succeed on any of his

claims.

A.   Due Process Claim (Count I)

     “The Due Process Clause prohibits a state from depriving a

person of ‘life, liberty, or property, without due process of

law.’” Gonzalez-Droz v. Gonzalez-Colon, 660 F.3d 1, 13 (1st Cir.

2011) (quoting U.S. Const. amend. XIV, § 1.). A procedural due

process claim has two components: First, the plaintiff must

prove that he has been deprived of a protected property or

liberty interest; and second, he must prove that the process

provided to protect the interest was constitutionally

inadequate. Rocket Learning, Inc. v. Rivera-Sanchez, 715 F.3d 1,

11 (1st Cir. 2013); accord Johnson v. Rodriguez, 943 F.2d 104,

109 (1st Cir. 1991) (“Before reaching the question of whether

the procedures attendant upon a claimed deprivation were

constitutionally sufficient, we must ask whether there exists a

liberty or property interest which has been interfered with by

the State.”) (internal quotation marks omitted). Mateo

identifies three property or liberty interests that, he argues,


                                   17
         Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 18 of 27



UNH Law deprived him of without a constitutionally required

hearing: (1) his status as a student at UNH Law, (2) the credits

he acquired at UNH Law prior to his leave of absence, and (3)

his good name and reputation. I analyze each in turn and

conclude that none is sufficient to sustain Mateo’s due process

claim.

     1.      Status as a Student at UNH Law

     Mateo argues that he had a protected property interest in

his status as a student at UNH Law. The First Circuit Court of

Appeals has required that public education institutions

“recognize a student’s legitimate entitlement to a public

education as a property interest[,] which is protected by the

Due Process Clause and which may not be taken away for

misconduct without adherence to the minimum procedures required

by that Clause.” Haidak v. Univ. of Mass.-Amherst, 933 F.3d 56,

65 (1st Cir. 2019) (internal quotation marks omitted) (quoting

Goss v. Lopez, 419 U.S. 565, 574, 95 S. Ct. 729, 42 L. Ed. 2d

725 (1975)). A mere applicant, however, has no such property

interest in prospective student status subject to the

discretionary approval of the law school. See Davila-Lopes v.

Zapata, 111 F.3d 192, 195 (1st Cir. 1997) (citing Bd. of Regents

of State Colls. v. Roth, 408 U.S. 564, 577, 92 S. Ct. 2701, 92

L. Ed. 2d 548 (1972)) (“[T]o have a constitutionally protected

interest, one must have more than an abstract need[;] one must


                                      18
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 19 of 27



have a legitimate claim of entitlement, defined by an existing

rule or understanding that stems from an independent source such

as state law . . . .” (internal quotation marks omitted)); cf.

Jones v. City of Boston, 752 F.3d 38, 56 (1st Cir. 2014)

(holding that recipient of contingent offer of employment did

not have a cognizable property interest in the offered position

sufficient to require a hearing before the offer was revoked).

     Under UNH Law’s leave of absence policy, a student, such as

Mateo, who has “taken a leave of absence for more than one year

must reapply for admission, with advance standing, through the

Admission’s [sic] office.” Handbook Rule XI A at 83. Thus, once

Mateo’s leave extended beyond one year, he had no greater

interest in his student status than any other applicant. This is

far from a “legitimate claim of entitlement,” Davila-Lopes, 111

F.3d at 195, and, therefore, does not qualify as a protected

liberty or property interest. 6


6 Mateo also argues that he was de facto expelled by UNH Law at a
time when he still had a property interest in his student
status. This occurred, he contends, when Canning gave him the
option either to take a voluntary leave of absence or UNH Law
would “move to expel” him. This argument fails. Canning’s letter
confirming Mateo’s leave of absence clearly contemplates the
potential for his return, provided he submit documentation from
a licensed alcohol treatment provider and submit to the conduct
code process. Doc. No. 57-10 at 2. Under the Code, only the
Conduct Code Council — not the assistant dean of students — has
the authority to expel a student. Handbook Rule XIII-2 D(1)(d)
at 97. Mateo has adduced no evidence in support of his assertion
that, at the time he took his leave, “UNH Law had already
decided [he] could not remain enrolled.” Doc. No. 59 at 21.


                                   19
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 20 of 27




     2.   Credits Acquired Prior to Mateo’s Leave of Absence

     Mateo next argues that UNH Law deprived him of a protected

property interest in the thirty academic credits he had earned

in the year prior to his suspension and leave of absence. Mateo

cites no law supporting his contention that academic credits

give rise to a constitutionally protected property interest.

Even if I were to conclude, however, that such an interest

exists, Mateo’s argument would still fail because UNH Law has

not deprived him of any credits. 7 The credits remain on his

transcript. UNH Law Transcript of Joel Mateo (June 1, 2017), Ex.

5H to Mateo Decl. at 1. Nothing in the record indicates that UNH

Law ever even attempted to revoke them. This argument thus

cannot form the basis of a due process claim.

     3.   Good Name and Reputation

     Finally, Mateo argues that he has a protected liberty

interest in his good name and reputation, and that UNH Law


Mateo’s leave of absence, whether taken at his own volition or
required by UNH Law, was not a permanent or complete revocation
of his student status and, therefore, was not tantamount to an
expulsion. Cf. Lyons v. Sullivan, 602 F.2d 7, 10 (1st Cir. 1979)
(identifying “no constitutional infirmity” in public employer’s
offer to give employee the choice between taking voluntary leave
and submitting to formal removal proceedings).
7 Mateo further cites no law in support of his argument that UNH
Law deprived him of a protected interest by devaluing his
credits. I, similarly, find no legal support for this attenuated
theory.



                                   20
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 21 of 27



deprived him of that interest when it sent letters explaining

his standing to Suffolk Law and NE Law. The First Circuit has

held that “there are circumstances in which [a public

employee’s] dismissal may so damage his reputation that his

liberty interest . . . under the Due Process Clause[] is

infringed.” Kando v. R.I. State Bd. of Elections, 880 F.3d 53,

61–62 (1st Cir. 2018) (citing Paul v. Davis, 424 U.S. 693, 708–

09, 96 S. Ct. 1155, 47 L. Ed. 2d 405 (1976); Burton v. Town of

Littleton, 426 F.3d 9, 14 (1st Cir. 2005)). To establish a due

process claim to a name-clearing hearing, a public employee must

satisfy five elements:

     (1) the alleged defamatory statement must seriously
     damage the employee’s standing and association in the
     community; (2) the employee must dispute the statement
     as false; (3) the statement must have been intentionally
     publicized by the government; (4) the stigmatizing
     statement must have been made in conjunction with an
     alteration of the employee’s legal status, such as the
     termination of his employment; and (5) the government
     must have failed to comply with the employee’s request
     for a name-clearing hearing.

Buntin v. City of Boston, 813 F.3d 401, 406 (1st Cir. 2015)

(citing Wojcik v. Mass. State Lottery Comm’n, 300 F.3d 92, 103

(1st Cir. 2002)).

     Even if I were to recognize a protected, reputation-based

liberty interest in the public education context, Mateo’s claim

would fail because he has satisfied neither the second, nor the

third, element.




                                   21
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 22 of 27



     Canning’s letter to Suffolk Law makes several statements,

none of which Mateo disputes as false. He does not dispute that

he “was involved in an incident on campus that resulted in a

Conduct Code Charge being filed against him.” Doc. No. 57-13 at

2. Nor does he dispute that, as a result of this, he “decided to

take a leave of absence from the J.D. Program.” Doc. No. 57-13

at 2. Nor does he dispute that UNH Law “required [him] to submit

to the Conduct Code process” prior to returning to the program.

Doc. No. 57-13 at 2. Although Mateo does deny taking the wine

from the on-campus party, Canning’s letter makes no mention of

this alleged theft. 8

     Mateo’s failure to prove the second element alone would be

sufficient to doom his reputation-based due process claim. More

fundamentally, however, Mateo has failed to show that UNH Law

intentionally published the allegedly stigmatizing statements.

Canning first sent the letter explaining Mateo’s status to Mateo

directly. It was only after Mateo had the opportunity to read

the letter and specifically requested that Canning send the



8 I need not determine whether the statements in the letter are,
in fact, false (only that Mateo does not dispute them as false).
It is, however, worthy of mention that, prior to transferring
this case to the District of New Hampshire, the District Court
judge in Massachusetts dismissed Mateo’s defamation claim based
on these letters on the ground that Mateo had “fail[ed] to
allege that defendants published statements about [him] that
were false (or that they were true but sent with actual
malice).” Doc. No. 23 at 15.



                                   22
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 23 of 27



letter to Suffolk Law that she did so. Doc. No. 57-12 at 5–6.

Another UNH Law employee later sent the letter to NE Law at

Mateo’s request. Doc. No. 57-12 at 4. Even if Mateo disputed the

content of the letter, he cannot generate a due process

requirement for a name-clearing hearing based upon statements

that Mateo, himself, caused to be publicized. Under these

circumstances, Mateo has no due process right to a name-clearing

hearing.

     Having concluded that Mateo had no protected property or

liberty interest at the time he requested a hearing, his due

process claim fails as a matter of law. I, therefore, need not

address whether the opportunity for a hearing under the Code was

constitutionally adequate, or whether defendants acted with

reckless or callous indifference to Mateo’s rights.

B.   State Tort Law Claims (Counts II – IV)

     In Counts II – IV, Mateo asserts state law tort claims for

IIED (Count II), NIED (Count III), and negligence (IV). 9 Of



9 To the extent Mateo argues a separate count for breach of
confidentiality, or that a breach of confidentiality supports
one of his other state law tort claims, that claim also fails
for numerous reasons. Mateo appears to argue that Rule XIII-2 C
of the Handbook imposed a duty on Canning to keep certain
communications between Mateo and herself confidential; that the
November 5, 2015 meeting was such a communication; and that
Canning breached that duty by writing the March 24, 2017
“Conduct Code Complaint” document. Because no Conduct Code
complaint was ever formally filed against Mateo, it is not clear
that Rule XIII-2 C, which refers to a duty of confidentiality
with respect to the “accused”, even applies to Mateo. Even if I

                                   23
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 24 of 27



course, I have the discretion to decline to exercise

supplemental jurisdiction over Mateo’s state law claims where I

have dismissed all of the claims over which I have original

jurisdiction. See González-De-Blasini, v. Family Dep’t, 377 F.3d

81, 89 (1st Cir. 2004); accord 28 U.S.C. § 1367(c)(3). At the

same time, “the mere fact that [Mateo’s federal claim]

ultimately fails on the merits does not, by itself, require that

all pendent state-law claims be jettisoned.” Rodriguez v. Doral

Mortg. Corp., 57 F.3d 1168, 1177 (1st Cir. 1995). “[T]he

exercise of supplemental jurisdiction in such circumstances is

wholly discretionary.” Id. Here, where the parties have

completed discovery and disposition of the state law claims is

relatively simple, the circumstance weighs in favor of my

retaining supplemental jurisdiction over these claims.

     Mateo’s state law claims fail because UNH Law and Canning

are entitled to immunity under Section 507-B of the New

Hampshire Revised Statutes Annotated. Under Section 507-B:5,



were to find that Rule XIII-2 C applied generally, it is not
clear that a duty of confidentiality would apply to a non-
private meeting that was also attended by the Dean of UNH Law
and UNH Law counsel. But, more fundamentally, even if I were to
find that such a duty of confidentiality existed, Mateo has
adduced no evidence that Canning violated that duty. He has
provided no proof that Canning’s document, which she testified
was drafted as a note to her file to “memorialize what
happened,” was ever seen by anyone other than Canning herself.
On these facts, Mateo has failed to show that any breach of
confidentiality occurred.


                                   24
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 25 of 27



“[n]o governmental unit shall be held liable in any action to

recover for bodily injury, personal injury[,] or property damage

except as provided by this chapter or as is provided or may be

provided by other statute.” N.H. Rev. Stat. Ann. § 507-B:5. This

immunity extends to a “present or former employee, trustee, or

official of a governmental unit,” provided that the individual

“was acting within the scope of his or her office and reasonably

believed in the legality of his or her actions.” N.H. Rev. Stat.

Ann. § 507-B:4 IV.

     The only exception set forth in the chapter is found in

Section 507-B:2, which states that “[a] governmental unit may be

held liable for damages . . . caused by its fault or by fault

attributable to it, arising out of ownership, occupation,

maintenance[,] or operation of all motor vehicles and all

premises . . . .” N.H. Rev. Stat. Ann. § 507-B:2. Governmental

defendants have successfully invoked Section 507-B:5 immunity in

cases of negligence, see, e.g., Donlon v. Hillsborough Cty., No.

18-CV-549-LM, 2019 WL 2062436, at *10 (D.N.H. May 9, 2019)

(denying as futile plaintiff’s motion to amend negligence

complaint against county due to county’s immunity under Section

507-B:5), as well as NIED and IIED, see, e.g., Hewes v. Belknap

Cty., No. 17-CV-394-SM, 2018 WL 922356, at *5–6 (D.N.H. Feb. 15,

2018) (granting summary judgment to county on plaintiff’s state

law NIED and IIED claims due to Section 507-B:5 immunity).


                                   25
      Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 26 of 27



     Mateo both fails to identify any exception to Section 507-

B:5 that might apply to the USNH and advances no argument

whatsoever refuting the USNH’s entitlement to immunity under

this statute. I, similarly, find no compelling reason to deny

the USNH’s assertion of immunity, and so I grant its motion for

summary judgment on Counts II – IV.

     Mateo argues only that Canning is not entitled to immunity

because she was not acting within the scope of her official

duties, as is required by Section 507-B:4 IV. Mateo provides no

explanation for this theory beyond asserting, without support,

that Canning “was necessarily acting outside the scope of her

official duties.” Doc. No. 59 at 44. This argument is clearly

without merit, because Mateo complains only of actions taken by

Canning pursuant to her duties as Associate Dean of Students for

UNH Law. Because no exception to New Hampshire’s statutory bar

on tort liability for governmental units applies, defendants are

entitled to summary judgment on Mateo’s IIED, NIED, and

negligence claims.

C.   Breach of Contract Claim (Count V)

     Mateo’s breach of contract claim is based upon an argument

that the Handbook constituted a contract between Mateo and UNH

Law. In his objection to the motion for summary judgment, Mateo

“concedes [that] the [Handbook] is not a contract between UNH

Law and [himself].” Doc. No. 59 at 41. Because Mateo has


                                   26
       Case 1:19-cv-00070-PB Document 63 Filed 07/20/20 Page 27 of 27



abandoned this argument and identifies no other source of

contract between himself and UNH Law, his breach of contract

claim fails as a matter of law. See Wilcox Indus. Corp. v.

Hansen, 870 F. Supp. 2d 296, 311 (D.N.H. 2012) (“In order to

state a breach of contract claim under New Hampshire law,

[plaintiff] must allege sufficient facts to show . . . that a

valid, binding contract existed between the parties . . . .”).



                             IV.   CONCLUSION

      For the foregoing reasons, I grant defendants’ motion for

summary judgment (Doc. No. 57) on all counts. The clerk of the

court is directed to enter summary judgment in accordance with

this order and close the case.


      SO ORDERED.

                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

July 20, 2020

cc:   Joel Mateo, pro se
      Donald L. Smith, Esq.




                                    27
